Citation Nr: 9919929	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  97-20 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD) for the period of 
October 23, 1995 to November 6, 1996.

2.  Entitlement to an evaluation in excess of 30 percent for 
PTSD for the period of November 7, 1996 to May 11, 1997.

3.  Entitlement to an evaluation in excess of 50 percent for 
PTSD, from July 1, 1997.

4.  Entitlement to a compensable evaluation for right ear 
hearing loss from October 23, 1995.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from May 1969 to December 
1970.

Initially, the Board of Veterans' Appeals (Board) notes that 
with respect to the issue of entitlement to an increased 
evaluation for service-connected PTSD, the original claim on 
appeal sought a rating in excess of 10 percent for this 
disability.  Thereafter, in August 1996 the Department of 
Veterans Affairs (VA) Regional Office (RO) increased the 
evaluation for PTSD to 30 percent, effective from October 23, 
1995.  In addition, in September 1997 the RO assigned a 
temporary total evaluation for PTSD for the period of May 12, 
1997 to June 30, 1997, and continued a 30 percent evaluation 
from July 1, 1997, and for the period of October 23, 1995 to 
May 11, 1997, based on the application of all applicable 
rating criteria, both old and new.  

Thereafter, a supplemental statement of the case, issued in 
September 1998, increased the evaluation for PTSD to 50 
percent, effective from July 1, 1997.  The veteran has 
continued the appeal.






The Board further notes that it has been required to identify 
and address additional issues in connection with the issue of 
entitlement to an increased evaluation for PTSD because the 
rating criteria applicable to the veteran's service-connected 
PTSD were revised effective November 7, 1996.  See 38 C.F.R. 
§ 4.130 (1998).

Finally, the Board finds that the record reveals that the 
veteran raised the issue of entitlement to a total disability 
rating based on individual unemployability in his claim of 
October 23, 1995, which has yet to be adjudicated by the RO.  
See Norris v. West, No. 97-347 (U.S. Vet. App. June 9, 1999).  

Therefore, while the decision of the Board to grant a 100 
percent rating for PTSD effective from July 1, 1997 obviates 
the need for the RO to consider the issue of entitlement to a 
total disability rating based on individual unemployability 
subsequent to that date, the Board finds that the RO must 
adjudicate this issue with respect to the period of October 
23, 1996 to May 11, 1997.


FINDINGS OF FACT

1.  For the period of October 23, 1995 to November 6, 1996, 
PTSD was manifested by symptoms that more nearly approximated 
considerable, but not severe, social and industrial 
impairment.

2.  For the period of November 7, 1996 to May 11, 1997, PTSD 
was manifested by symptoms that more nearly approximated 
considerable, but not severe, social and industrial 
impairment.




3.  As of July 1, 1997, PTSD has been manifested by symptoms 
of nightmares, flashbacks, irritability, angry outbursts, 
social isolation, and problems with authority that render the 
veteran demonstrably unable to obtain or retain employment.

4.  The veteran's service-connected right ear hearing loss is 
currently manifested by hearing at level I; the nonservice-
connected left ear is not totally deaf.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation of 50 percent, 
but not higher, for PTSD for the period of October 23, 1995 
to November 7, 1996, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.132, Diagnostic 
Codes 9400 and 9411 (effective from February 3, 1988 to 
November 6, 1996).

2.  The schedular criteria for an evaluation of 50 percent, 
but not higher, for PTSD for the period of November 7, 1996 
to May 11, 1997, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.132, Diagnostic Codes 
9400 and 9411 (effective from February 3, 1988 to November 6, 
1996), and 4.130, Diagnostic Codes 9400 and 9411 (1998).

3.  The schedular criteria for a 100 percent disability 
rating for PTSD from July 1, 1997, have been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.132, 
Diagnostic Codes 9400 and 9411 (effective from February 3, 
1988 to November 6, 1996), and 4.130, Diagnostic Codes 9400 
and 9411 (1998).

4.  The schedular criteria for a compensable evaluation for 
right ear hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.85, Diagnostic Code 6100 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an evaluation in 
excess of 30 percent for PTSD from 
October 23, 1995 to November 6, 1996, and 
from November 7, 1996 to May 11, 1997.

Criteria

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The rating schedule recognizes that a veteran's disability 
evaluation may require re-ratings in accordance with changes 
in his condition.  It is thus essential, in evaluating a 
disability, that it be viewed in relation to its history.  38 
C.F.R. § 4.1.

For the period of October 23, 1995 to November 6, 1996, the 
veteran's service-connected PTSD has been evaluated as 30 
percent disabling under the new criteria for neuropsychiatric 
disabilities found in 38 C.F.R. § 4.130, Diagnostic Code 9411 
(effective after November 7, 1996) and under the "old" 
rating criteria for neuropsychiatric disabilities (effective 
prior to November 7, 1996).  

The "old" criteria direct that a 30 percent evaluation is 
warranted if there is definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people and where the initiative, flexibility, efficiency 
and reliability levels are so reduced by reason of 
psychoneurotic symptoms as to result in definite industrial 
impairment.  38 C.F.R. Part 4, Codes 9400 and 9411.  





In Hood v. Brown, 4 Vet. App. 301 (1993) the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999, 
hereafter "the Court") stated that the term "definite" in 
38 C.F.R. § 4.132 was "qualitative" in character, whereas 
the other terms were "quantitative" in character, and 
invited the Board to "construe" the term "definite" in a 
manner which quantifies the degree of impairment for purposes 
of meeting the statutory requirement that the Board 
articulate its "reasons or bases" for its decision.  
38 U.S.C.A. § 7104(d)(1) (West 1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the Department of Veterans Affairs (VA) concluded 
that the term "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability which is 
"more than moderate but less than rather large."  
VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  The Board is bound by 
this interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c) (West 1991).

A 50 percent evaluation is warranted if the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired and where the 
reliability, flexibility, and efficiency levels are so 
reduced by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.  

A 70 percent evaluation is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired, and where psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  







A 100 percent evaluation is to be granted when the attitudes 
of all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
when there are totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities resulting in profound retreat from mature 
behavior; or when the veteran is demonstrably unable to 
obtain or retain employment.  38 C.F.R. Part 4, Codes 9400 
and 9411.  Hence, the older rating criteria set forth three 
independent bases for granting a l00 percent evaluation, 
pursuant to Diagnostic Code 9411.  See Johnson v. Brown, 7 
Vet. App. 95 (1994).

With respect to the retroactive application of the criteria 
in effect since November 7, 1996, the VA General Counsel 
initially provided the following guidelines as to the 
relationship between the old and the new rating criteria for 
mental disorders:

. . . among other changes, the November 1996 
final rule established, in 38 C.F.R. § 4.130, 
a 'general rating formula for mental 
disorders' which identifies specific symptoms 
and manifestations of mental disorders 
associated with different percentage 
disability ratings.  That formula replaced 
the general rating formulas for psychotic 
disorders, organic mental disorders, and 
psychoneurotic disorders previously contained 
in 38 C.F.R. § 4.132, under which the various 
percentage ratings were based largely upon 
whether the claimant's social and industrial 
impairment due to a mental disorder was most 
accurately characterized as 'total,' 
'severe,' 'considerable,' 'definite,' or 
'mild.'  

The purpose of the amendment was to remove 
terminology in former 38 C.F.R. § 4.132, 
which was considered non-specific and subject 
to differing interpretations, and to provide 
objective criteria for determining 
entitlement to the various percentage ratings 
for mental disorders.  See 60 Fed. Reg. 
54,825, 54,829 (1995).  

4.  On its face, the amended regulation is 
neither more nor less beneficial to claimants 
than the prior provisions.  In some cases, 
the amended regulation may be no more 
beneficial to the claimant than the prior 
provisions, because the evidence in the case 
does not reflect symptoms or manifestations 
associated with a higher rating under the 
amended regulation.  In other cases, however, 
although the amendments were not designed to 
liberalize rating criteria, the amended 
regulation may be more beneficial to a 
claimant because the evidence indicates that 
the claimant has symptoms or manifestations 
which, under the amended provisions, are 
associated with a rating higher than that 
which may have been assigned by the AOJ under 
the prior, non-specific and more subjective 
regulations.  Accordingly, it will be 
necessary for those with adjudicative 
responsibilities to determine, on a case-by-
case basis, whether the amended regulation, 
as applied to the evidence in each case, is 
more beneficial to the claimant than the 
prior provisions.

VAOPGCPREC 11-97.  In light of this guidance, it appears the 
General Counsel ruled that the revised criteria were not 
designed as a liberalizing change, thus by implication that a 
retroactive award or increase of a disability evaluation 
would not be expressly barred by 38 U.S.C.A. § 5110(g) (West 
1991); 38 C.F.R. § 3.114 (1998).  





Notwithstanding the General Counsel's opinion, in the recent 
case of Rhodan and Haywood v. West, supra, the Court held 
that 38 U.S.C.A. § 5110(g) prohibited the retroactive 
application of the revised criteria for rating mental 
disorders to award or increase a disability rating prior to 
the effective date of "the Act or administrative issue."  
Accordingly, the Court held that "for any date prior to 
November 7, 1996, the Board could not apply the revised 
mental disorder rating schedule to a claim."  12 Vet. App. 
at 57.  These cases involved Board decisions prior to 
November 7, 1996.  In Haywood, the Board decision came after 
publication of notice of final version of the criteria and 
the setting of an effective date for its application, but 
before that effective date.  

It would therefore appear clear that the RO could not have 
applied the revised criteria in any rating determination 
prior to November 7, 1996.  It would further appear that the 
Rhodan Court has held that the effective date of an increased 
rating under the revised criteria could not be awarded prior 
to November 7, 1996.  To this extent, the Board finds that 
Rhodan would appear to overrule the interpretation in 
VAOPGCPREC 11-97 as to whether the revised criteria for 
rating mental disorders constitute a liberalizing change, and 
to limit the applicability of Karnas v. Derwinski, 1 Vet. 
App. 308 (1991) on the facts of this case.

In light of these considerations, the veteran's PTSD 
manifestations during the period from October 23, 1995 to 
November 6, 1996 should be evaluated only under the rating 
criteria in effect prior to November 7, 1996.  It appears 
that for the period of November 7, 1996 to May 12, 1997, 
however, the PTSD manifestations must be considered under 
both the "old" and "new" rating criteria, and the rating 
assigned should be in accordance with whichever criteria are 
more favorable.

The "new" rating criteria permit a 50 percent rating for 
the veteran's disability where there is the following 
disability picture:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g. retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing 
effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411, 
effective November 7, 1996.

The "new" rating criteria permit a 70 percent rating for 
the veteran's disability where there is the following 
disability picture:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or worklike 
setting); inability to establish and 
maintain effective relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The newer rating criteria permit a 100 percent rating for the 
veteran's disability where there is the following disability 
picture:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
gross inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (1998).


Factual Background

The history of the subject disability shows that the veteran 
was originally granted service connection for PTSD and 
assigned a 10 percent rating by the RO in March 1994, 
effective August 11, 1993, based on service records and VA 
psychiatric examination and outpatient records.  

It was noted that the veteran had served in Vietnam, and that 
he was the recipient of the Combat Infantryman Badge and the 
Army Commendation Medal.  

September 1993 VA medical examination revealed that the 
veteran had last worked two years earlier.  He further 
reported that he experienced frequent intrusive recollections 
of his Vietnam experiences.  The veteran avoided exposure to 
anything that reminded him of them.  He also reported 
altercations with his wife although it was also noted that 
she had left the veteran in 1989.  The veteran also noted 
that he had a nine year old son whom he saw every two weeks 
and that he was currently staying with his mother.  The 
diagnosis was PTSD and alcohol abuse.

VA evaluation by a staff clinical psychologist in September 
1993 concluded that structured interview results clearly 
supported the diagnosis of PTSD and the veteran was given a 
Global Assessment of Functioning (GAF) scale score of 50, 
which was noted to be representative of severe industrial and 
social impairment.

VA mental disorders examination in January 1996 indicated 
that the veteran continued to reside with his mother and 
continued to describe hyperarousal symptoms including 
exaggerated startle response, hypervigilance, the scanning of 
his environment, restless sleep, and difficulty tolerating 
highly stimulating environments.  

The veteran further described irritability and a history of 
aggressiveness and altercations, especially in bars, although 
he noted that this had diminished over time.  At this time, 
the veteran spent much of his day in a bar where he had 
several acquaintances and "drinking buddies."  The veteran 
further acknowledged some criminal behavior which led to a 
conviction for possession of cocaine in 1991 for which he 
spent a year in jail.  Since then, the veteran indicated that 
he had curtailed this behavior except when necessary for his 
survival, but admitted that he still used some cocaine.  

The veteran indicated that he sought help at the Bakersfield 
VA clinic when it opened in 1992, but indicated that he 
stopped going to the clinic over a year earlier as a result 
of disagreements with the treating clinicians.  He was now 
more interested in obtaining some type of vocational 
rehabilitation help so that he could become an inspector or 
investigator as he felt he could not pursue the type of work 
he did years before.  The veteran had worked in oil fields 
and refineries until 1985, at which time he was laid off due 
to a slow down in the industry.  He then reportedly worked in 
a warehouse for about four years until he injured his back.  
The warehouse then apparently closed, and since then, the 
veteran had not held any consistent employment.  The veteran 
felt that he must work someplace outdoors with mobility, and 
in a position that did not involve working closely with 
others.  

The veteran indicated that he continued to see his son 
periodically, although he noted that his contact had been 
less frequent than it was years earlier.  For the previous 
two years, he reported being friendly with a younger woman 
whom he saw occasionally.  He also continued to enjoy 
companionship at a bar.  The veteran had little contact with 
anyone in his family other than his mother.  

Mental status examination was noted to be similar to previous 
examination with the veteran showing more of a range of 
affect and overall mood noted to be free of significant 
disturbance or perhaps mildly depressed.  The veteran 
continued to express a desire to change his life, and the 
diagnosis was PTSD and alcohol and cocaine abuse.

February 1996 VA consultation revealed that the veteran 
complained of nightmares, survivor guilt, intrusive thoughts, 
hypervigilance, crying spells, irritability, and lack of 
trust for many years, and that he began to receive VA 
outpatient treatment three years earlier which had been 
discontinued due to a dispute.  The veteran admitted to using 
alcohol and cocaine on a regular basis but indicated that he 
wanted to change his lifestyle.  He continued to live with 
his mother and reported that he saw his son periodically.  

After working in a refinery for 10 years, the veteran related 
that he had been terminated for perceived racism, and that he 
was now "blackballed" from refineries.  He further noted 
that he had done warehouse and winery work, had been arrested 
in 1988 for possession, and had served eight months under 
house arrest.  He also noted that he had not worked much over 
the previous ten years and admitted that his temper was part 
of the reason why.

Examination at this time revealed that affect was pleasant 
and a bit guarded, and that mood was euthymic.  The 
assessment was that the veteran appeared to have a long 
history of PTSD symptoms which had been somewhat disruptive 
to his life.  To some degree, he had escaped through 
isolation, alcohol and drugs.  The diagnosis included PTSD.

VA outpatient records for the period of March to July 1996 
reflect that in March 1996, the veteran was reportedly angry 
over VA's denial of his request for an increased rating, 
noting that the VA psychiatric examination had been too 
brief.  The veteran indicated that his son had been with him 
over Easter, and he continued to want to change his 
lifestyle.  In May 1996, it was noted that the veteran 
believed that a VA rehabilitation worker had sabotaged a job 
interview, and that he had experienced increased agitation as 
a result of this.  He had interviewed for a few jobs and had 
been staying away from drugs and alcohol.

VA records from later in May 1996 reflect that the veteran 
described a long history of depression and social isolation, 
irritability, and substance abuse.  It was indicated that he 
was currently unemployed, but that he was in vocational 
rehabilitation.  It was also noted that he was having 
difficulty finding a position.  The veteran noted that he 
previously had problems at work with his behavior and 
indicated that he had been previously jailed for possession.  
This felony conviction reportedly contributed to the 
veteran's employment difficulties.  

Examination revealed that mood was depressed and affect 
constricted.  The assessment included PTSD.  



At the end of May 1996, the veteran reported his 
disappointment over being assessed as ineligible by a 
vocational worker due to difficulty getting along with 
others.  At this time, the veteran was informed that his 
manner was sometimes brusque and that although he was a 
difficult person to place, this was not impossible.  The 
examiner indicated his intention to contact the veteran's 
counselor and urge patience.

In June 1996, the veteran's mood was depressed and his affect 
was considered appropriate.  The following day, the veteran 
reported that he was feeling a bit less angry and frustrated.  
He continued to seek placement though vocational 
rehabilitation.  His son was due to spend some time with him, 
and the veteran had a job lead through his ex-wife's husband.  

In early July 1996, the veteran's mood was depressed and his 
affect constricted.  He was still seeking placement, and the 
assessment was PTSD with some depressive symptoms.  Ten days 
later, the veteran was noted to have enjoyed the time with 
his son, but was anxious and frustrated over his employment 
search.  He had many appointments but few leads.  

A VA medical report from Dr. C., dated in July 1996, reflects 
that he had seen the veteran in individual therapy on five 
occasions over the past five months, and that there was a 
diagnosis of PTSD stemming from his military experience in 
Vietnam.  His symptoms reportedly included poor sleep, 
nightmares, anger, guilt, intrusive thoughts, hypervigilance, 
irritability and crying spells, and Dr. C. indicated that the 
veteran's work history and relationships had both suffered 
considerably as a result of his PTSD symptoms.  He further 
noted that the veteran had abused drugs and alcohol as a 
coping mechanism.  It was also noted that the veteran was 
making an effort to reenter the work force but that his 
symptomatology made this a difficult task and the prognosis 
was guarded.

At his personal hearing in July 1996, the veteran testified 
that when he last worked at an oil refinery, he had 
difficulty with a supervisor who was continually "getting 
into my face" (transcript (T.) at p. 4).  He left that 
position because he felt he was going to hurt this supervisor 
and then took another position in which he had difficulty 
dealing with some of the people he was working with (T. at p. 
4).  He later went back to seek vocational rehabilitation 
through a company from which he was getting benefits related 
to an industrial injury, and developed some difficulty with a 
rehabilitation counselor (T. at p. 4).  He eventually found 
that he could not get along with the counselor (T. at pp. 4-
5).

The veteran was still interested in going back to work but 
was not interested in furthering his education due to 
concentration problems (T. at p. 5).  The veteran also noted 
that he had sleep problems which caused him to awaken at 
night with nightmares, and that his wife left him because she 
felt that she did not have to suffer because of the problems 
the veteran had from going overseas (T. at p. 6).  Although 
the veteran had been placed on medication, he felt that the 
side effects were severe (T. at p. 6).  The veteran described 
problems with irritability (T. at p. 7).  He further 
indicated that he had last worked in 1991 in a position he 
had held for a year and a half, and that he had worked a 
total of two and a half years since 1985 (T. at p. 8).  The 
veteran had not been seen at any clinic outside of VA (T. at 
p. 8).  The veteran's representative maintained that the 
veteran's PTSD had rendered him essentially unemployable and 
that reasonable doubt should be afforded the veteran in this 
matter (T. at p. 9).

VA outpatient records from August 1996 reflect that the 
veteran was depressed and frustrated secondary to his 
unsuccessful job search, noting that he had received several 
rejection notices.  The veteran still wanted to get back in 
the job market, and still suspected that a former 
rehabilitation counselor was somehow sabotaging his efforts.

In August 1996 the RO increased the evaluation for PTSD to 30 
percent, effective from October 23, 1995.

VA outpatient records from December 1996 reflect that the 
veteran continued to be frustrated over his unsuccessful job 
search and the examiner urged him to continue to apply.  In 
January 1997, the veteran was still angry and depressed over 
his search for employment and he again noted his feeling that 
his effort was somehow being sabotaged.  

VA records from March 1997 reflect that the veteran was still 
bitter and angry about his inability to find a position, 
although it was noted that he was looking on his own 
sporadically.  He also continued to be concerned that someone 
would push him at the wrong time and cause him to hurt 
someone.

In May 1997, the veteran expressed some concern over his 
participation in a PTSD program that was about to begin.

In September 1997 the RO continued a 30 percent evaluation 
for PTSD for the period of October 23, 1995 to May 11, 1997, 
based on both the old and new applicable rating criteria.


Analysis

Initially, the Board finds that the veteran's claims for an 
increased evaluation for his PTSD for the periods of October 
23, 1995 to November 6, 1996, and November 7, 1996 to May 11, 
1997, are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, plausible claims have been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his PTSD (that are within the competence of a lay party to 
report) are sufficient to conclude that his claim for an 
increased rating is well grounded.  King v. Brown, 5 Vet. 
App. 19 (1993).
The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

The Board has reviewed the evidence with respect to these 
claims, and first notes that the veteran's PTSD for the 
period from October 23, 1995 to November 6, 1996, may only be 
rated under the criteria of 38 C.F.R. § 4.132, Diagnostic 
Code 9411, in effect immediately prior to November 7, 1996, 
and that the veteran's PTSD was rated at 30 percent for this 
period.

The rating criteria found in this Diagnostic Code prior to 
November 7, 1996 provided a 50 percent rating for PTSD if the 
ability to establish or maintain effective or favorable 
relationships with people were considerably impaired and 
where the reliability, flexibility, and efficiency levels 
were so reduced by reason of psychoneurotic symptoms as to 
result in considerable industrial impairment.  

The Board notes that during the period of October 23, 1995 to 
November 6, 1996, while the veteran was able to maintain 
relationships with certain people such as his mother, his 
son, a younger woman, and acquaintances and "drinking 
buddies" at one or more bars, it is clear that the record 
also contains medical evidence from this period which 
demonstrates that the veteran's PTSD symptoms did have 
considerable impact on his relationships with others and on 
his employment possibilities.  Most significantly, despite 
the veteran's repeated desire for successful job placement, 
it is apparent that his irritable nature may have caused 
friction with at least one counselor, which might have in 
turn significantly impeded his employment prospects.  

The Board also observes that during this period, the 
veteran's mood was often depressed.  Moreover, the medical 
report from Dr. C. specifically noted that the veteran's 
symptoms reportedly included poor sleep, nightmares, anger, 
guilt, intrusive thoughts, hypervigilance, irritability and 
crying spells, and that the veteran's work history and 
relationships had both suffered considerably as a result of 
his PTSD symptoms.  

It was also noted that the veteran was making an effort to 
reenter the work force but that his symptomatology made this 
a difficult task and the prognosis was guarded.

Consequently, while the veteran did continue to experience 
certain meaningful relationships, his symptoms interfered 
with his efforts to obtain employment, and giving the veteran 
the benefit of the doubt under the "old" criteria, the 
Board finds that the symptoms and the level of social and 
industrial impairment of the veteran's service-connected PTSD 
for the period of October 23, 1995 to November 6, 1996 did 
more nearly approximate the criteria for the next higher 
rating of 50 percent, i.e., considerable social and 
industrial impairment under 38 C.F.R. § 4.132, Diagnostic 
Code 9411. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7. 

As the Board finds that the record does not reflect 
significant change in the veteran's symptoms of PTSD over the 
period of November 7, 1996 to May 11, 1997, the Board also 
finds that the veteran is entitled to a 50 percent evaluation 
for his PTSD for the period of November 7, 1996 to May 11, 
1997.  

The Board does not find that the veteran's service-connected 
PTSD met the type of severe occupational and/or social 
impairment during the period of October 23, 1995 to November 
6, 1996 that warranted a 70 percent rating, or met the type 
of total occupational and/or social impairment warranted for 
a 100 percent rating under the "old" criteria.  

Similarly, with respect to the period of November 7, 1996 to 
May 11, 1997, the Board does not find that the veteran's PTSD 
met the type of severe occupational and/or social impairment 
warranted for a 70 percent rating, or the total occupational 
and/or social impairment warranted for a 100 percent rating, 
under either the "old" or "new" criteria.  In reaching 
this conclusion, the Board notes the relationships that the 
veteran was able to maintain during the entire period of 
October 23, 1995 to May 11, 1997 and the fact that some of 
his difficulties in finding employment were also apparently 
attributable to the veteran's criminal record.

In addition, while it may be the appellant's opinion that he 
was more severely disabled during the period of October 23, 
1995 to May 11, 1997 because of his PTSD, the veteran's 
opinion is found to be of far less probative value than that 
of the contemporaneous VA medical records from the relevant 
time frame.


II.  Entitlement to an evaluation in 
excess of 50 percent for PTSD from July 
1, 1997.

Criteria

As was noted previously, it appears that from November 7, 
1996, the veteran's PTSD manifestations must be considered 
under both the "old" and "new" rating criteria, and the 
rating assigned should be in accordance with whichever 
criteria are more favorable.

The "new" rating criteria permit a 70 percent rating for 
the veteran's disability where there is the following 
disability picture:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or worklike 
setting); inability to establish and 
maintain effective relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The newer rating criteria permit a 100 percent rating for the 
veteran's disability where there is the following disability 
picture:

Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; gross inappropriate 
behavior; persistent danger of 
hurting self or others; intermittent 
inability to perform activities of 
daily living (including maintenance 
of minimal personal hygiene); 
disorientation to time or place; 
memory loss for names of close 
relatives, own occupation or own 
name.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.


Factual Background

A VA medical statement from Dr. C., dated in August 1997, 
reflects that Dr. C. had seen the veteran over the course of 
the previous year, and that the veteran had recently 
completed a 34-day inpatient program for veterans with PTSD 
at a VA medical center.  Dr. C. indicated that he had spoken 
with the staff at the VA medical center while the veteran was 
undergoing treatment, and that the staff recommended that he 
continue with group and/or individual therapy at the 
Bakersfield VA clinic.

A September 1997 rating decision granted a 100 percent rating 
for PTSD based on a recent hospitalization, effective from 
May 12, 1997 to June 30, 1997, subsequent to which time the 
evaluation for this disability was to return to 30 percent.

A December 1997 VA medical statement from Dr. C. reflects 
that he had seen the veteran for the previous 18 months and 
that the veteran's symptoms included poor sleep with 
nightmares, hypervigilance, intrusive thoughts of combat, 
feelings of guilt and sadness, suspicion of others, and much 
difficulty in both social and work relationships.  Dr. C. 
went on to comment that the above symptoms had resulted in a 
very poor work history and significantly impacted his 
occupational viability, and that although he was scheduled to 
begin group therapy with other veterans with PTSD, his 
suspicious thoughts and anxiety around others made him 
reluctant to participate in group treatment.  

Dr. C. anticipated treating him for the foreseeable future, 
but believed that the severe and chronic nature of his 
symptoms made his prognosis guarded.

September 1998 VA psychiatric examination revealed that it 
was hard for the veteran to be around people and that he 
avoided anything that reminded him about Vietnam.  He also 
reported flashbacks, had panic attacks, was easily agitated, 
had suicidal ideation, and daydreamed about Vietnam.  He 
further indicated that he had severe nightmares.  He was 
currently unemployed, and previous employment was reportedly 
terminated because he could not get along with his bosses or 
coworkers.  He had not worked for more than two years.  He 
continued to live with his mother and had no contact with his 
father.

Mental status examination revealed that the veteran denied 
symptoms of delusions.  He reported hallucinatory experiences 
mostly related to combat.  He experienced these persistently.  
He also reported suicidal thoughts and homicidal thoughts and 
did not want to disclose details.  The veteran reported 
symptoms of anxiety that could develop into panic attacks, 
and upon removal from the situation, the attacks would 
subside.  He also had problems with impulses which made him 
feel down, and he was isolative.  He related that he got 
depressed and anxious on a daily basis, and difficulty with 
sleep made him feel irritable and tired.  

The diagnosis included chronic PTSD based on subjective 
factors of flashbacks of Vietnam, angry outbursts, and social 
isolation, and objective factors of hypervigilance, problems 
with authority, severe insomnia, and severe emotional and 
social withdrawal.  His current GAF was 45 and the GAF 
indicated for the previous year was 45.  The examiner 
commented that the veteran's PTSD significantly interfered 
with the veteran's daily activities and occupational 
functioning.  

A rating of "45" on this scale contemplates "[s]erious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers)".  See 
Diagnostic And Statistical Manual of Mental Disorders (Fourth 
Edition) (DSM-IV); Richard v. Brown, 9 Vet. App. 266 (1996).

In October 1998 the RO issued a supplemental statement of the 
case wherein it noted it had increased the evaluation for the 
veteran's PTSD to 50 percent, effective July 1, 1997.


Analysis

Initially, the Board finds that the veteran's claim for an 
increased evaluation for his PTSD from July 1, 1997 is also 
well grounded within the meaning of 38 U.S.C.A. § 5107(a); 
that is, a plausible claim has been presented.  Murphy v. 
Derwinski, supra.

The veteran's PTSD has been rated under both the "old" 
rating criteria for neuropsychiatric disabilities (effective 
prior to November 7, 1996) and the "new" rating criteria 
contained within 38 C.F.R. § 4.130, Diagnostic Code 9411.  
Under the "old" rating criteria, a 70 percent evaluation is 
warranted where the ability to establish or maintain 
effective or favorable relationships with people is severely 
impaired, and where psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.

A 100 percent evaluation is to be granted when the attitudes 
of all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
when there are totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities resulting in profound retreat from mature 
behavior; or when the veteran is demonstrably unable to 
obtain or retain employment.  Hence, the older rating 
criteria set forth three independent bases for granting a l00 
percent evaluation, pursuant to Diagnostic Code 9411.  See 
Johnson v. Brown, supra.

The new rating criteria permit a 100 percent rating for PTSD 
where there is the following disability picture:

Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; gross inappropriate 
behavior; persistent danger of 
hurting self or others; intermittent 
inability to perform activities of 
daily living (including maintenance 
of minimal personal hygiene); 
disorientation to time or place; 
memory loss for names of close 
relatives, own occupation or own 
name.

38 C.F.R. § 4.132, Diagnostic Code 9411, effective November 
7, 1996.

Because the Board finds the veteran's disability picture from 
July 1, 1997 more nearly analogous to the disability picture 
of a 100 percent rating under the old criteria, it applies 
the old criteria.  See Karnas, supra.  However, the Board 
notes that the new criteria also provides for a 100 percent 
evaluation for total occupational and social impairment due 
solely to PTSD.  

Therefore, as the Board's analysis below makes clear, even if 
the Board has erred in electing to apply the old criteria, 
this cannot result in prejudicial error to the veteran.  
Further, a remand to permit the RO to initially determine 
which criteria to apply is unnecessary because the decision 
below could not result in prejudicial error to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The veteran has not worked since 1991.  He has reported that 
he has undergone vocational rehabilitation, however, this has 
not resulted in employment.  Moreover, while he previously 
reported contact with his son, a younger woman, and 
acquaintances and friends at a bar, the only relationship 
reported in the most recent examination is the one with his 
mother.  In addition, it is indicated that as of September 
1998 and approximately a year prior thereto, the veteran had 
a GAF of 45 which is demonstrated by symptoms which are 
reflective of serious impairment in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  The veteran has recently reported a desire 
to stay away from people and has reported experiencing 
numerous psychiatric symptoms that are attributable to post-
traumatic stress disorder.  His current behavior is 
argumentative in nature, and worsening symptoms include 
increased flashbacks, isolation, and angry outbursts.

The most recent VA examiner specifically indicated that PTSD 
significantly interfered with the veteran's daily activities 
and occupational functioning and accordingly, it is the 
Board's responsibility to determine whether PTSD alone causes 
the veteran to satisfy any of the three independent bases for 
a 100 percent rating.  See Johnson v. Brown, supra.

In light of the evidence of record, the Board finds that the 
veteran is entitled to a 100 percent disability evaluation 
from July 1, 1997.  The evidence of record indicates very 
little, if any, hobbies or outside interests, and that he 
currently avoids people.  Although he had been seeing his son 
periodically prior to July 1997, the record since that date 
discloses no such additional visitation, and there is also no 
indication of any additional relationships aside from his 
mother.  

It is also apparent that he has still been unable to obtain 
employment and a physician has indicated that his PTSD 
significantly interfered with his daily activities and 
occupational functioning.  Thus, although the veteran's PTSD 
may not be productive of totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes, the 
evidence does suggest that he is virtually isolated from the 
rest of the community.  See 38 C.F.R. § 4.132, Diagnostic 
Code 9411.  

Therefore, the Board is persuaded that the veteran's PTSD 
alone, when viewed longitudinally, has rendered him 
demonstrably unable to obtain or retain employment from July 
1, 1997.  Accordingly, a 100 percent rating from July 1, 1997 
is in order.  See 38 C.F.R. § 4.132, Diagnostic Code 9411.  
See also Johnson v. Brown, supra.


III.  Entitlement to a compensable 
evaluation for right ear hearing loss 
from October 23, 1995.

Criteria

Evaluations for loss of hearing acuity are based upon the 
results of modern and scientific testing at approved 
facilities.  This testing is performed under controlled 
conditions to measure the degree of organic hearing 
impairment and the results of that testing are then compared 
to the schedular criteria which are designed to reflect, as 
nearly as possible, the average functional impairment due to 
the hearing loss in everyday situations.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  

To evaluate the degree of disability from bilateral service-
connected defective hearing, the revised rating schedule 
establishes eleven auditory acuity levels, designated from 
level I for essentially normal acuity through level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Codes 6100 
to 6110 (1998).


Factual Background

A review of the history of this disability shows that the 
subject claim for a compensable rating for right ear hearing 
loss was filed in October 23, 1995, and that in March 1996 
the RO continued the noncompensable evaluation for this 
disorder which had been effect since September 6, 1972.  At 
the time of the March 1996 rating decision, VA audiological 
examination revealed a 90 percent discrimination in the right 
ear and a hearing threshold of 39 decibels.  More 
specifically, on the authorized audiological evaluation in 
January 1996, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
20
60
65
LEFT
15
10
5
5
20

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 100 in the left ear.

The RO noted that an evaluation of 0 percent was assigned 
whenever the percentage of discrimination in one ear was 
between 84 and 90 with pure tone decibel loss which was less 
than 42, and when any loss of hearing in the other ear was 
not service connected.

VA outpatient records received in April 1996 for the period 
of October 1993 to February 1996 reflect that on authorized 
audiological evaluation in October 1993, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
55
45
LEFT
5
5
5
5
10

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 in the left ear.

VA outpatient records from September 1995 reflect that the 
veteran complained of hearing loss for several years with the 
right ear worse than the left ear.  Audiological examination 
two years earlier reportedly revealed right ear sensorineural 
hearing loss, and the diagnosis at this time was right ear 
sensorineural hearing loss and tinnitus.

On the authorized audiological evaluation in September 1995, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
55
55
LEFT
5
5
5
10
15

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 in the left ear.

VA outpatient records from January and February 1996 reflect 
that the veteran complained of a bilateral earache.

In April 1996 the RO continued the noncompensable evaluation 
for the veteran's right ear hearing loss.

At the veteran's personal hearing in July 1996, the veteran 
testified that he had difficulty with the manner in which 
recent VA audiological examination had been conducted (T. at 
p. 1).  Since these VA examinations, he reported severe 
earaches for which he had been given medication (T. at p. 3).  
He also indicated that he had fungus in the right ear and 
that the left ear was also now damaged (T. at p. 3).  The 
veteran reiterated that these symptoms developed following 
these examinations, and included drainage (T. at p. 3).  The 
drainage was still there, but he did not know whether there 
was still fungus (T. at p. 3).  

VA hospital records from May 1997 reflect that the veteran 
reported diminished hearing in the right ear.

VA fee basis audiological evaluation in July 1998 revealed 
that the veteran reported hearing loss in the right ear and 
constant tinnitus since May 14, 1970, following an all night 
ground attack during the Vietnam War.  He also noted 
experiencing ear infections, occasional vertigo, left ear 
tinnitus, and right ear pain following a "pressure" check 
of his ears at the VA in Sepulveda, California approximately 
four years earlier.

On the authorized audiological evaluation in July 1998, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
15
25
75
70
LEFT
10
5
20
5
20

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 in the left ear.  Pure 
tone audiologic examination revealed a mild-to-severely 
sloping sensorineural hearing loss in the right ear and 
essentially normal hearing sensitivity in the left ear.  Four 
frequency pure tone averages were 46.2 decibels for the right 
ear and 12.5 for the left.  


The diagnosis was mild-to-severe sensorineural hearing loss 
of the right ear, essentially normal hearing sensitivity of 
the left ear, and inability to rule out right retrocochlear 
disorder due to the asymmetry of the hearing loss.


Analysis

The Board finds that this claim is also well grounded and 
adequately developed.  38 U.S.C.A. § 5107(a); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  

In its review of the July 1998 audiological examination 
results, the Board first notes that the report of this 
examination reveals essentially normal hearing in the left 
ear.  The report also shows that right ear hearing loss is 
currently manifested at the frequencies of 1000, 2000, 3000, 
and 4000 Hertz by an average pure tone threshold of 46.2.  
When the veteran's right ear pure tone threshold average is 
applied to Table VI, Numeric Designations of Hearing Impaired 
Based on Pure Tone Threshold Average and Speech 
Discrimination, the numeric designation is I.  See Federal 
Register, Vol. 64, No. 90, May 11, 1999, page 25202-25210, 
which recently revised certain provisions relating to the ear 
and other sense organs.  

The Board has reviewed the recent revisions applicable to 
hearing loss relevant to the veteran's claim and finds that 
none of those changes would affect the outcome in this 
matter, and that the application of the revisions which were 
effective June 10, 1999, without prior consideration by the 
veteran, is not prejudicial to the veteran.  See Federal 
Register, Vol. 64, No. 90, May 11, 1999, page 25202-25210; 
Bernard v. Brown, supra.  It is noted that the revised 
provisions include the addition of Section 4.85(f) to more 
clearly specify that a nonservice-connected ear will be 
assigned a Roman numeral designation of I, subject to the 
provisions of Section 3.383 (1998).  Consequently, since the 
veteran's left ear is not service-connected, the numeric 
designation is I.  

When the numeric designations are applied to Table VII, 
Percentage Evaluations for Hearing Impairment, the veteran's 
right ear hearing loss is determined to be noncompensable.  
38 C.F.R. § 4.87.  The Board further notes that the results 
from earlier audiological examinations conducted since the 
filing of the veteran's claim for an increased rating in 
October 1995 would not help the claim since they also do not 
correspond to numeric designations that would alter the 
outcome in this matter.

While the Board has considered the subjective evidence 
concerning the impairment the appellant experiences due to 
his hearing disability, the Board finds that the objective 
testing must be accorded by far the greatest weight in 
assessing the impact of the veteran's hearing disability on 
average occupational functioning.  The Board, therefore, 
concludes that entitlement to a compensable schedular 
evaluation for the appellant's hearing loss in the right ear 
is not established.

In addition, as the Court has pointed out, the assignment of 
a disability rating for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased (compensable) evaluation for right ear hearing 
loss.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to a 50 percent rating for the periods of October 
23, 1995 to November 6, 1996, and November 7, 1996 to May 11, 
1997, is granted, subject to the governing criteria 
applicable to the payment of monetary benefits.  

Entitlement to a 100 percent evaluation for PTSD is granted 
from July 1, 1997, subject to the governing criteria 
applicable to the payment of monetary benefits.

Entitlement to a compensable rating for right ear hearing 
loss is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

